IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-30,040-04


                      EX PARTE ANDRES MATA VENEGAS, Applicant


                    ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                     CAUSE NO. 22608-B IN THE 3RD DISTRICT COURT
                              FROM ANDERSON COUNTY


       Per curiam.

                                             ORDER

       Applicant was convicted of murder and sentenced to life imprisonment. The Twelfth Court

of Appeals affirmed his conviction. Venegas v. State, No. 12-92-00393-CR (Tex .App.—Tyler Nov.

30, 1994)(not designated for publication). Applicant filed this application for a writ of habeas corpus

in the county of conviction, and the district clerk forwarded it to this Court. See TEX . CODE CRIM .

PROC. art. 11.07.

       Applicant alleges five grounds in his application, including actual innocence based on new

DNA evidence, prosecutorial misconduct, and ineffective assistance of counsel. He alleges

sufficient facts which, if true, might entitle him to relief. Accordingly, the record should be

developed. The trial court is the appropriate forum for findings of fact. TEX . CODE CRIM . PROC. art.
11.07, § 3(d). In developing the record, the trial court may use any means set out in Article 11.07,

§ 3(d). It appears that Applicant is represented by counsel. If the trial court elects to hold a hearing,

it shall determine if Applicant is represented by counsel, and if not, whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

        We remand this application to the trial court to complete its evidentiary investigation and

make findings of fact and conclusions of law. The trial court shall make findings of fact and

conclusions of law within ninety days from the date of this order. The district clerk shall then

immediately forward to this Court the trial court’s findings and conclusions and the record developed

on remand, including, among other things, affidavits, motions, objections, proposed findings and

conclusions, orders, and transcripts from hearings and depositions. See TEX . R. APP . P. 73.4(b)(4).

Any extensions of time must be requested by the trial court and obtained from this Court.



Filed:         April 29, 2020
Do not publish